Judgment, insofar as it sentences defendant, unanimously reversed, on the law, and defendant remanded to Niagara County Court for resentencing, and otherwise judgment affirmed. Memorandum: The record discloses that the court failed to set forth any reason for imposing a minimum sentence as mandated by section 70.00 (subd 3, par [b]) of the Penal Law. Accordingly, we remit for resentencing (see People v Wright, 40 AD2d 940). (Appeal from judgment of Niagara County Court—manslaughter, first degree.) Present—Simons, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.